NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-16224

                Plaintiff-Appellee,             D.C. Nos.    1:17-cv-00252-DAD
                                                             1:96-cr-05272-DAD-1
 v.

RONALD CASTANON,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Federal prisoner Ronald Castanon appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion to vacate his sentence. We have jurisdiction

under 28 U.S.C § 2253. Reviewing de novo, see United States v. Reves, 774 F.3d

562, 564 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Castanon contends that the district court erred by denying his § 2255 motion

as untimely. He asserts that his motion is timely because he filed it within one year

of the Supreme Court decision in Johnson v. United States, 576 U.S. 591 (2015).

However, Castanon’s argument that Johnson applies to the mandatory career

offender Guideline under which he was sentenced is foreclosed. See United States

v. Blackstone, 903 F.3d 1020, 1028 (9th Cir. 2018) (“Johnson did not recognize a

new right applicable to the mandatory Sentencing Guidelines on collateral

review.”). Contrary to Castanon’s argument, our decision in Blackstone is not

“clearly irreconcilable” with United States v. Davis, 139 S. Ct. 2319 (2019). See

Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc). Accordingly, the

district court properly concluded that § 2255(f)(3) does not apply and Castanon’s

motion is untimely. See 28 U.S.C. § 2255(f)(1).

      We treat Castanon’s additional arguments as a motion to expand the

certificate of appealability. So treated, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    19-16224